Title: From James Madison to Anthony Merry, 3 October 1805 (Abstract)
From: Madison, James
To: Merry, Anthony


          § To Anthony Merry. 3 October 1805, Department of State. “I beg leave to trouble you with Duplicate Copies of two Documents concerning Nathaniel Bartlett, who appears to have been impressed into the British Schooner Whiting, on the Halifax station; and to ask the Interposition of your good Offices, to effect the Release of this man, whose Citizenship is fully proved by the Documents alluded to. The Copy of a letter from Ephraim Spooner is likewise enclosed, & I take the liberty of also referring you to that.”
        